APPEAL OF THOMAS COUNTY BANK.Thomas County Bank v. CommissionerDocket No. 1456.United States Board of Tax Appeals5 B.T.A. 178; 1926 BTA LEXIS 2933; October 26, 1926, Decided *2933 H. L. Washington, Esq., for the petitioner.  Robert A. Littleton, Esq., for the Commissioner.  LANSDON *179  LANSDON: The Commissioner has found deficiencies in income and profits taxes for the years 1919 and 1921 in the respective amounts of $107.12 and $207.91, and an overassessment for 1920 in the amount of $207.91.  The taxpayer alleges that the Commissioner erred in disallowing a deduction, in the amount of $1,693.15, from its gross income on account of certain notes which it contends were ascertained to be worthless and charged off during the year 1921.  Apparently the deficiency for 1919 and the overassessment for 1920 are not in controversy, but nothing in the record discloses that the taxpayer abandoned his contentions for such years.  It appears from the record that the taxpayer accounted for a portion of its operating income in a rental account and that at some time during the taxable year involved in this appeal it charged into such rental account an amount which it alleges represents certain notes in its assets which it ascertained to be worthless at the dates such entry or entries were made.  There is no conclusive evidence of the date*2934  at which the alleged worthlessness of such notes was ascertained or of the reasons for charing their amount into the rental account instead of the profit and loss account.  We are unable to make any findings of fact sufficiently substantial to warrant interference with the determination from which this appeal was taken.  Judgment will be entered for the Commissioner.